EX-10.2

PROMISSORY NOTE

U.S. $10,000,000.00 April 2, 2001

FOR VALUE RECEIVED, and at the times hereinafter specified, ML DISTRIBUTION
CENTER LLC, a Delaware limited liability company (“Maker”), whose address is
c/o Syratech Corporation, 175 McClellan Highway, East Boston,
Massachusetts 02128–9114, hereby promises to pay to the order of SUNAMERICA LIFE
INSURANCE COMPANY, an Arizona corporation (hereinafter referred to, together
with each subsequent holder hereof, as “Holder”), at 1 SunAmerica Center,
Century City, Los Angeles, California 90067–6022, or at such other address as
may be designated from time to time hereafter by any Holder, the principal sum
of TEN MILLION AND NO/100THS DOLLARS ($10,000,000.00), together with interest on
the principal balance outstanding from time to time, as hereinafter provided, in
lawful money of the United States of America.
By its execution and delivery of this promissory note (this “Note”), Maker
covenants and agrees as follows:

             1.          Interest Rate and Payments.

                           (a)         The balance of principal outstanding from
time to time under this Note shall bear interest at the rate of seven and
forty-two one-hundredths percent (7.42%) per annum (the “Original Interest
Rate”), computed on the basis of a three hundred sixty (360) day year for the
actual number of days elapsed.

                           (b)        Interest only shall be payable on the date
the loan evidenced by this Note (the “Loan”) is funded by Holder, in advance,
for the period from and including the date of funding through and including
April 30, 2001.

                           (c)         Commencing on June 1, 2001 and on the
first day of each month thereafter through and including April 1, 2011 combined
payments of principal and interest shall be payable, in arrears, in the amount
of $73,379.54 each (such amount representing an amount that would be sufficient
to fully amortize the original principal amount of this Note over a
twenty–five (25) year period (the “Amortization Period”), if such amortization
were based on a three hundred sixty (360) day year composed of twelve (12)
months of thirty (30) days each).

                           (d)        The entire outstanding principal balance,
together with all accrued and unpaid interest and all other sums due hereunder,
shall be due and payable in full on May 1, 2011 (the “Original Maturity Date”).

             2.          Holder’s Extension Option; Net Operating Income.

                           (a)         If Maker shall fail to pay the
outstanding principal balance of this Note and all accrued interest and other
charges due hereon at the Original Maturity Date, Holder shall have the right,
at Holder’s sole option and discretion, to extend the term of the Loan for an
additional period of five (5) years (the “Extension Term”).  If Holder elects to
extend the term of the Loan, Maker shall pay all fees of Holder incurred in
connection with such extension, including, but not limited to, reasonable
attorneys’ fees and title insurance premiums.  Maker shall execute all documents
reasonably requested by Holder to evidence and secure the Loan, as extended, and
shall obtain and provide to Holder any title insurance policy or endorsement
reasonably requested by Holder.

 

                           (b)        Should Holder elect to extend the term of
the Loan as provided above, Holder shall (i) reset the interest rate borne by
the then-existing principal balance of the Loan to a rate per annum (the “New
Rate”) equal to the greater of (A) the Original Interest Rate, or (B) Holder’s
(or comparable lenders’, if Holder is no longer making such loans)
then-prevailing interest rate for five (5) year loans secured by properties
similar to the Property (hereinafter defined), as determined by Holder in its
sole discretion; (ii) re–amortize the then-existing principal balance of the
Loan over the remaining portion of the Amortization Period (the “New
Amortization Period”); (iii) have the right to require Maker to enter into
modifications of the non-economic terms of the Loan Documents as Holder may
request (the “Non-Economic Modifications”); and (iv) notwithstanding any
provision set forth in the Loan Documents to the contrary, have the right to
require Maker to make monthly payments into escrow for insurance premiums and
real property taxes, assessments and similar governmental charges.  Hence,
monthly principal and interest payments during the Extension Term shall be based
upon the New Rate, in an amount that would be sufficient to fully amortize the
outstanding principal balance of the Loan over the New Amortization Period, if
such amortization were based on a three hundred sixty (360) day year composed of
twelve (12) months of thirty (30) days each.

                           (c)         If Holder elects to extend the term of
the Loan, Holder shall advise Maker of the New Rate on or prior to the Original
Maturity Date.

                           (d)        In addition to the required monthly
payments of principal and interest set forth above, commencing on the first day
of the second month following the Original Maturity Date and continuing on the
first day of each month thereafter during the Extension Term (each an
“Additional Payment Date”), Maker shall make monthly payments to Holder in an
amount equal to all Net Operating Income (hereinafter defined) attributable to
the Property for the calendar month ending on the last day of the month that is
two months preceding each such Additional Payment Date.  For example, assuming
the Original Maturity Date is January 1, then Net Operating Income for the
period from January 1 through January 31 shall be payable to Holder on March 1;
Net Operating Income for the period from February 1 through February 28 shall be
payable to Holder on April 1, and so on.

                           (e)         Holder shall deposit all such Net
Operating Income received from Maker into an account or accounts maintained at a
financial institution chosen by Holder or its servicer in its sole discretion
(the “Deposit Account”) and all such funds shall be invested in a manner
acceptable to Holder in its sole discretion.  All interest, dividends and
earnings credited to the Deposit Account shall be held and applied in accordance
with the terms hereof.

                           (f)         On the third Additional Payment Date and
on each third Additional Payment Date thereafter, Holder shall apply all Excess
Funds (hereinafter defined), if any, to prepayment of amounts due under this
Note, without premium or penalty.

 

                           (g)        As security for the repayment of the Loan
and the performance of all other obligations of Maker under the Loan Documents,
Maker hereby assigns, pledges, conveys, delivers, transfers and grants to Holder
a first priority security interest in and to:  all Maker’s right, title and
interest in and to the Deposit Account; all rights to payment from the Deposit
Account and the money deposited therein or credited thereto (whether then due or
in the future due and whether then or in the future on deposit); all interest
thereon; any certificates, instruments and securities, if any, representing the
Deposit Account; all claims, demands, general intangibles, choses in action and
other rights or interests of Maker in respect of the Deposit Account; any monies
then or at any time thereafter deposited therein; any increases, renewals,
extensions, substitutions and replacements thereof; and all proceeds of the
foregoing.

                           (h)        From time to time, but not more frequently
than monthly, Maker may request a disbursement (a “Disbursement”) from the
Deposit Account for capital expenses, tenant improvement expenses, leasing
commissions and special contingency expenses.  Holder may consent to or deny any
such Disbursement in its sole discretion.

                           (i)          Upon the occurrence of any Event of
Default (hereinafter defined) (i) Maker shall not be entitled to any further
Disbursement from the Deposit Account; and (ii) Holder shall be entitled to take
immediate possession and control of the Deposit Account (and all funds contained
therein) and to pursue all of its rights and remedies available to Holder under
the Loan Documents, at law and in equity.

                           (j)          All of the terms and conditions of the
Loan shall apply during the Extension Term, except as expressly set forth above,
and except that no further extensions of the Loan shall be permitted.

                           (k)         For the purposes of the foregoing:

                           (i)          “Excess Funds” shall mean, on any
Additional Payment Date, the amount of funds then existing in the Deposit
Account (including any Net Operating Income due on the applicable Additional
Payment Date), less an amount equal to the sum of three regularly scheduled
payments of principal and interest due on this Note;

                           (ii)         “ Net Operating Income” shall mean, for
any particular period of time, Gross Revenue for the relevant period, less
Operating Expenses for the relevant period; provided, however, that if such
amount is equal to or less than zero (0), Net Operating Income shall equal
zero (0);

                           (iii)        “Gross Revenue” shall mean all payments
and other revenues (exclusive, however, of any payments attributable to sales
taxes) received by or on behalf of Maker from all sources related to the
ownership or operation of the Property, including, but not limited to, rents,
room charges, parking fees, interest, security deposits (unless required to be
held in a segregated account), business interruption insurance proceeds,
operating expense pass-through revenues and common area maintenance charges, for
the relevant period for which the calculation of Gross Revenue is being made;
and

 

                           (iv)       “Operating Expenses” shall mean the sum of
all ordinary and necessary operating expenses actually paid by Maker in
connection with the operation of the Property during the relevant period for
which the calculation of Operating Expenses is being made, including, but not
limited to, (a) payments made by Maker for taxes and insurance required under
the Loan Documents, and (b) monthly debt service payments as required under this
Note.

             3.          Budgets During Extension Term.

                           (a)         Within fifteen (15) days following the
Original Maturity Date and on or before December 1 of each subsequent calendar
year, Maker shall deliver to Holder a proposed revenue and expense budget for
the Property for the remainder of the calendar year in which the Original
Maturity Date occurs or the immediately succeeding calendar year (as
applicable).  Such budget shall set forth Maker’s projection of Gross Revenue
and Operating Expenses for the applicable calendar year, which shall be subject
to Holder’s reasonable approval.  Once a proposed budget has been reviewed and
approved by Holder, and Maker has made all revisions requested by Holder, if
any, the revised budget shall be delivered to Holder and shall thereafter become
the budget for the Property hereunder (the “Budget”) for the applicable calendar
year.  If Maker and Holder are unable to agree upon a Budget for any calendar
year, the budgeted Operating Expenses (excluding extraordinary items) provided
in the Budget for the Property for the preceding calendar year shall be
considered the Budget for the Property for the subject calendar year until Maker
and Holder agree upon a new Budget for such calendar year.

                           (b)        During the Extension Term, Maker shall
operate the Property in accordance with the Budget for the applicable calendar
year, and the total of expenditures relating to the Property exceeding one
hundred and five percent (105%) of the aggregate of such expenses set forth in
the Budget for the applicable time period shall not be treated as Operating
Expenses for the purposes of calculating “Net Operating Income,” without the
prior written consent of Holder except for emergency expenditures which, in the
Maker’s good faith judgment, are reasonably necessary to protect, or avoid
immediate danger to, life or property.

             4.          Reports During Extension Term.

                           (a)         During the Extension Term, Maker shall
deliver to Holder all financial statements reasonably required by Holder to
calculate Net Operating Income, including, without limitation, a monthly
statement to be delivered to Holder concurrently with Maker’s payment of Net
Operating Income that sets forth the amount of Net Operating Income accompanying
such statement and Maker’s calculation of Net Operating Income for the relevant
calendar month.  Such statements shall be certified by an executive officer of
Maker or Maker’s manager, managing member or general partner (as applicable) as
having been prepared in accordance with the terms hereof and to be true,
accurate and complete in all material respects.

 

                           (b)        In addition, on or before February 1 of
each calendar year during the Extension Term, Maker shall submit to Holder an
annual income and expense statement for the Property which shall include the
calculation of Gross Revenue, Operating Expenses and Net Operating Income for
the preceding calendar year and shall be accompanied by Maker’s reconciliation
of any difference between the actual aggregate amount of the Net Operating
Income for such calendar year and the aggregate amount of Net Operating Income
for such calendar year actually remitted to Holder.  All such statements shall
be certified by an executive officer of Maker or Maker’s manager, managing
member or general partner (as applicable) as having been prepared in accordance
with the terms hereof and to be true, accurate and complete in all material
respects.  If any such annual financial statement discloses any inconsistency
between the calculation of Net Operating Income and the amount of Net Operating
Income actually remitted to Holder, Maker shall immediately remit to Holder the
amount of any underpayment of Net Operating Income for such calendar year or, in
the event of an overpayment by Maker, such amount may be withheld from any
subsequent payment of Net Operating Income required hereunder.

                           (c)         Holder may notify Maker within
ninety (90) days after receipt of any statement or report required hereunder
that Holder disputes any computation or item contained in any portion of such
statement or report.  If Holder so notifies Maker, Holder and Maker shall meet
in good faith within twenty (20) days after Holder’s notice to Maker to resolve
such disputed items.  If, despite such good faith efforts, the parties are
unable to resolve the dispute at such meeting or within ten (10) days
thereafter, the items shall be resolved by an independent certified public
accountant designated by Holder within fifteen (15) days after such ten (10) day
period.  The determination of such accountant shall be final.  All fees of such
accountant shall be paid by Maker, unless the accountant agrees with Maker’s
determination of the disputed item, in which event the fees of such accountant
shall be paid by Holder.  Maker shall remit to Holder any additional amount of
Net Operating Income found to be due for such periods within ten (10) days after
the resolution of such dispute by the parties or the accountant’s determination,
as applicable.  The amount of any overpayment found to have been made for such
periods may be withheld from any required future remittance of Net Operating
Income.

                           (d)        Maker shall at all times keep and maintain
full and accurate books of account and records adequate to reflect correctly all
items required in order to calculate Net Operating Income.

             5.          Prepayment.

                           (a)         During the first four (4) years after the
date of this Note, Maker shall have no right to prepay all or any part of this
Note.

                           (b)        At any time after the fourth (4th)
anniversary of the date of this Note, Maker shall have the right to prepay the
full principal amount of this Note and all accrued but unpaid interest hereon as
of the date of prepayment, provided that (i) Maker gives not less than thirty
(30) days’ prior written notice to Holder of Maker’s election to prepay this
Note, and (ii) Maker pays a prepayment premium to Holder equal to the greater of
(A) one percent (1%) of the outstanding principal amount of this Note or (B) the
Present Value of this Note (hereinafter defined), less the amount of principal
being prepaid, calculated as of the prepayment date.

 

                           (c)         Holder shall notify Maker of the amount
and basis of determination of the prepayment premium.  Holder shall not be
obligated to accept any prepayment of the principal balance of this Note unless
such prepayment is accompanied by the applicable prepayment premium and all
accrued interest and other sums due under this Note.  Maker may not prepay the
Loan on a Friday or on any day preceding a public holiday, or the equivalent for
banks generally under the laws of the State of California.

                           (d)        Except for making payments of Net
Operating Income as required above, and except for the application of insurance
proceeds or condemnation awards to the principal balance of this Note, as
provided in the Deed of Trust (hereinafter defined), in no event shall Maker be
permitted to make any partial prepayments of this Note.

                           (e)         If Holder accelerates this Note for any
reason, then in addition to Maker’s obligation to pay the then outstanding
principal balance of this Note and all accrued but unpaid interest thereon,
Maker shall pay an additional amount equal to the prepayment premium that would
be due to Holder if Maker were voluntarily prepaying this Note at the time that
such acceleration occurred, or if under the terms hereof no voluntary prepayment
would be permissible on the date of such acceleration, Maker shall pay a
prepayment premium calculated as set forth in the Deed of Trust.

                           (f)         For the purposes of the foregoing:

                           (i)          The “Present Value of this Note” with
respect to any prepayment of this Note, as of any date, shall be determined by
discounting all scheduled payments of principal and interest remaining as of
such date to maturity of this Note, attributed to the amount being prepaid, at
the Discount Rate.  If prepayment occurs on a date other than a regularly
scheduled payment date, the actual number of days remaining from the prepayment
date to the next regularly scheduled payment date will be used to discount
within such period;

                           (ii)         The “Discount Rate” is the rate which,
when compounded monthly, is equivalent to the Treasury Rate, when compounded
semi-annually;

                           (iii)        The “ Treasury Rate” is the semi-annual
yield on the Treasury Constant Maturity Series with maturity equal to the
remaining weighted average life of this Note, for the week prior to the
prepayment date, as reported in Federal Reserve Statistical Release H.15 -
Selected Interest Rates, conclusively determined by Holder on the prepayment
date.  The rate will be determined by linear interpolation between the yields
reported in Release H.15, if necessary.  In the event Release H.15 is no longer
published, Holder shall select a comparable publication to determine the
Treasury Rate.

 

                           (g)        Holder shall not be obligated actually to
reinvest the amount prepaid in any treasury obligations as a condition precedent
to receiving any prepayment premium.

                           (h)        Notwithstanding the foregoing, (i) at any
time during the Extension Term, Maker shall have the right to prepay the full
principal amount of this Note and all accrued but unpaid interest thereon as of
the date of prepayment, without prepayment premium thereon, and (ii) no
prepayment premium shall be due in connection with the application of any
insurance proceeds or condemnation awards to the principal balance of this Note,
as provided in the Deed of Trust.

             6.          Payments.  Whenever any payment to be made under this
Note shall be stated to be due on a Saturday, Sunday or public holiday or the
equivalent for banks generally under the laws of the State of California (any
other day being a “Business Day”), such payment may be made on the next
succeeding Business Day.

             7.          Default Rate.

                           (a)         The entire balance of principal,
interest, and other sums due upon the maturity hereof, by acceleration or
otherwise, shall bear interest from the date due until paid at the greater of
(i) sixteen percent (16%) per annum and (ii) a per annum rate equal to five
percent (5%) over the prime rate (for corporate loans at large United States
money center commercial banks) published in The Wall Street Journal on the first
business day of each month (the “Default Rate”); provided, however, that such
rate shall not exceed the maximum permitted by applicable state or federal law. 
In the event The Wall Street Journal is no longer published or no longer
publishes such prime rate, Holder shall select a comparable reference.

                           (b)        If any payment under this Note is not made
when due, interest shall accrue at the Default Rate from the date such payment
was due until payment is actually made; provided, however, that Maker shall be
permitted to make one (1) payment hereunder within five (5) days following its
due date in any consecutive twelve (12) month period without Holder assessing
interest at such Default Rate.

             8.          Late Charges.  In addition to interest as set forth
herein, Maker shall pay to Holder a late charge equal to four percent (4%) of
any amounts due under this Note in the event any such amount is not paid when
due; provided, however, that Maker shall be permitted to make one (1) payment
hereunder within five (5) days following its due date in any consecutive twelve
(12) month period without Holder assessing such late charge.

             9.          Application of Payments.  All payments hereunder shall
be applied first to the payment of late charges, if any, then to the payment of
prepayment premiums, if any, then to the repayment of any sums advanced by
Holder for the payment of any insurance premiums, taxes, assessments, or other
charges against the property securing this Note (together with interest thereon
at the Default Rate from the date of advance until repaid), then to the payment
of accrued and unpaid interest, and then to the reduction of principal.

 

             10.        Immediately Available Funds.  Payments under this Note
shall be payable in immediately available funds without setoff, counterclaim or
deduction of any kind, and shall be made by electronic funds transfer from a
bank account established and maintained by Maker for such purpose.

             11.        Security.  This Note is secured by a Deed of Trust,
Security Agreement, Fixture Filing, Financing Statement and Assignment of Leases
and Rents of even date herewith granted by Maker for the benefit of the named
Holder hereof (the “Deed of Trust”) encumbering certain real property and
improvements thereon commonly known as the Syratech Facility, 11640 Harrell
Street, Mira Loma, California, as more particularly described in such Deed of
Trust (the “Property”).

             12.        Certain Definitions.  Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Deed of Trust.

             13.        Event of Default.  Each of the following events will
constitute an event of default (an “Event of Default”) under this Note and under
the Deed of Trust and each other Loan Document, and any Event of Default under
any Loan Document shall constitute an Event of Default hereunder and under each
of the other Loan Documents:

                           (a)         any failure to pay when due any sum
hereunder; provided, however, that Maker shall be permitted to make one (1)
payment hereunder within five (5) days following its due date in any consecutive
twelve (12) month period without such event constituting an Event of Default;

                           (b)        any failure of Maker to properly perform
any obligation contained herein or in any of the other Loan Documents (other
than the obligation to make payments under this Note or the other Loan
Documents) and the continuance of such failure for a period of thirty (30) days
following written notice thereof from Holder to Maker; provided, however, that
if such failure is not curable within such thirty (30) day period, then, so long
as Maker commences to cure such failure  within such thirty (30) day period and
is continually and diligently attempting to cure to completion, such failure
shall not be an Event of Default unless such failure remains uncured for
sixty (60) days after such written notice to Maker; or

                           (c)         if, at any time during the Extension
Term, Gross Revenue for any calendar month shall be less than ninety–three
percent (93%) of the amount of projected Gross Revenue for such month set forth
in the applicable Budget.

             14.        Acceleration.  Upon the occurrence of any Event of
Default, the entire balance of principal, accrued interest, and other sums owing
hereunder shall, at the option of Holder, become at once due and payable without
notice or demand.  Upon the occurrence of an Event of Default described in
Section 13(c) hereof, Holder shall have the option, in its sole discretion, to
either (a) exercise any remedies available to it under the Loan Documents, at
law or in equity, or (b) require Maker to submit a new proposed budget for
Holder’s approval.  If Holder agrees to accept such new proposed budget, then
such budget shall become the Budget for all purposes hereunder.

 

             15.        Conditions Precedent.  Maker hereby certifies and
declares that all acts, conditions and things required to be done and performed
and to have happened precedent to the creation and issuance of this Note, and to
constitute this Note the legal, valid and binding obligation of Maker,
enforceable in accordance with the terms hereof, have been done and performed
and happened in due and strict compliance with all applicable laws.

             16.        Certain Waivers and Consents.  Maker and all parties now
or hereafter liable for the payment hereof, primarily or secondarily, directly
or indirectly, and whether as endorser, guarantor, surety, or otherwise, hereby
severally (a) waive presentment, demand, protest, notice of protest and/or
dishonor, and all other demands or notices of any sort whatever with respect to
this Note, (b) consent to impairment or release of collateral, extensions of
time for payment, and acceptance of partial payments before, at, or after
maturity, (c) waive any right to require Holder to proceed against any security
for this Note before proceeding hereunder, (d) waive diligence in the collection
of this Note or in filing suit on this Note, and (e) agree to pay all costs and
expenses, including reasonable attorneys’ fees, which may be incurred in the
collection of this Note or any part hereof or in preserving, securing possession
of, and realizing upon any security for this Note.

             17.        Usury Savings Clause.  The provisions of this Note and
of all agreements between Maker and Holder are, whether now existing or
hereinafter made, hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of the maturity hereof,
prepayment, demand for payment or otherwise, shall the amount paid, or agreed to
be paid, to Holder for the use, forbearance, or detention of the principal
hereof or interest hereon, which remains unpaid from time to time, exceed the
maximum amount permissible under applicable law, it particularly being the
intention of the parties hereto to conform strictly to California and Federal
law, whichever is applicable.  If from any circumstance whatsoever, the
performance or fulfillment of any provision hereof or of any other agreement
between Maker and Holder shall, at the time performance or fulfillment of such
provision is due, involve or purport to require any payment in excess of the
limits prescribed by law, then the obligation to be performed or fulfilled is
hereby reduced to the limit of such validity, and if from any circumstance
whatsoever Holder should ever receive as interest an amount which would exceed
the highest lawful rate, the amount which would be excessive interest shall be
applied to the reduction of the principal balance owing hereunder (or, at
Holder’s option, be paid over to Maker) and shall not be counted as interest. 
To the extent permitted by applicable law, determination of the legal maximum
amount of interest shall at all times be made by amortizing, prorating,
allocating and spreading in equal parts during the period of the full stated
term of this Note, all interest at any time contracted for, charged, or received
from Maker in connection with this Note and all other agreements between Maker
and Holder, so that the actual rate of interest on account of the indebtedness
represented by this Note is uniform throughout the term hereof.

 

             18.        Non-Recourse; Exceptions to Non-Recourse.  Except as
expressly hereinafter set forth, the recourse of Holder with respect to the
obligations evidenced by this Note shall be solely to the Property, Chattels,
and Intangible Personalty (as such terms are defined in the Deed of Trust). 
Notwithstanding anything to the contrary contained in this Note or in any Loan
Document, nothing shall be deemed in any way to impair, limit or prejudice the
rights of Holder (a) to name Maker in any foreclosure proceedings or in any
ancillary proceedings brought to facilitate Holder’s foreclosure on the Property
or any portion thereof; (b) to recover from Maker damages or costs (including
without limitation reasonable attorneys’ fees) incurred by Holder as a result of
waste by Maker; (c) to recover from Maker any condemnation or insurance proceeds
attributable to the Property which were not paid to Holder or used to restore
the Property in accordance with the terms of the Deed of Trust; (d) to recover
from Maker any rents, profits, security deposits, advances, rebates, prepaid
rents or other similar sums attributable to the Property collected by or for
Maker following the occurrence and during the continuance of an Event of Default
under any Loan Document and not properly applied to the reasonable fixed and
operating expenses of the Property, including payments of this Note; (e) to
pursue the personal liability of Maker under the provisions of Section 5.10 of
the Deed of Trust, including any indemnification provisions under such Section;
(f) to exercise any specific rights or remedies afforded Holder under any other
provisions of the Loan Documents or by law or in equity (or to recover under any
guarantee agreement given in connection with this Note); (g) to recover from
Maker the amount of any accrued taxes, assessments, and/or utility charges
affecting the Property (whether or not the same have been billed to Maker) that
are either unpaid by Maker or paid by Holder under the Deed of Trust, except to
the extent that any such amounts are paid from revenues generated by the
Property; (h) to collect from Maker any sums expended by Holder in fulfilling
the obligations of Maker, as lessor, under any leases affecting the Property;
(i) to pursue any personal liability of Maker and/or Guarantor under the
Environmental Indemnity Agreement; and (j) to recover from Maker the amount of
any loss suffered by Holder (that would otherwise be covered by insurance) as a
result of Maker’s failure to maintain any insurance required under the terms of
any Loan Document.  The agreement contained in this paragraph to limit the
personal liability of Maker shall become null and void and be of no further
force and effect in the event (i) that the Property or any part thereof or any
interest therein, or any interest in Maker, shall be further encumbered by a
voluntary lien securing any obligation upon which Maker or any direct or
indirect general partner, manager or managing member of Maker, any guarantor, or
any principal or affiliate of Maker shall be personally liable for repayment,
whether as obligor or guarantor; (ii) of any breach or violation of Section 5.4,
5.5 or 5.7 of the Deed of Trust; (iii) of any fraud or misrepresentation by
Maker in connection with the Property, the Loan Documents or the application
made by Maker for the Loan; (iv) of any execution, amendment, modification or
termination of any lease of any portion of the Property without the prior
written consent of Holder if such consent is required under the terms of the
Loan Documents; or (v) of any amendment or modification of the Syratech Lease,
without Holder’s prior written consent, or if the Syratech Lease shall terminate
for any reason prior to the expiration of the stated “Term” of such Syratech
Lease, without the prior written consent of Holder.  For purposes of the
foregoing, “affiliate” shall mean any individual, corporation, trust,
partnership or any other person or entity controlled by, controlling or under
common control with Maker.  A person or entity of any nature shall be presumed
to have control when it possesses the power, directly or indirectly, to direct,
or cause the direction of, the management or policies of another person or
entity, whether through ownership of voting securities, by contract, or
otherwise.

 

             19.        Severability.  If any provision hereof or of any other
document securing or related to the indebtedness evidenced hereby is, for any
reason and to any extent, invalid or unenforceable, then neither the remainder
of the document in which such provision is contained, nor the application of the
provision to other persons, entities, or circumstances, nor any other document
referred to herein, shall be affected thereby, but instead shall be enforceable
to the maximum extent permitted by law.

             20.        Transfer of Note.  Each provision of this Note shall be
and remain in full force and effect notwithstanding any negotiation or transfer
hereof and any interest herein to any other Holder or participant.

             21.        Governing Law.  Regardless of the place of its
execution, this Note shall be construed and enforced in accordance with the laws
of the State of California.

             22.        Time of Essence.  Time is of the essence of this Note.

             23.        Remedies Cumulative.  The remedies provided to Holder in
this Note, the Deed of Trust and the other Loan Documents are cumulative and
concurrent and may be exercised singly, successively or together against Maker,
the Property, and other security, or any guarantor of this Note, at the sole and
absolute discretion of the Holder.

             24.        No Waiver.  Holder shall not by any act or omission be
deemed to waive any of its rights or remedies hereunder unless such waiver is in
writing and signed by the Holder and then only to the extent specifically set
forth therein.  A waiver of one event shall not be construed as continuing or as
a bar to or waiver of any right or remedy granted to Holder hereunder in
connection with a subsequent event.

             25.        Joint and Several Obligation.  If Maker is more than one
person or entity, then (a) all persons or entities comprising Maker are jointly
and severally liable for all of the Maker’s obligations hereunder; (b) all
representations, warranties, and covenants made by Maker shall be deemed
representations, warranties, and covenants of each of the persons or entities
comprising Maker; (c) any breach, Default or Event of Default by any of the
persons or entities comprising Maker hereunder shall be deemed to be a breach,
Default, or Event of Default of Maker; and (d) any reference herein contained to
the knowledge or awareness of Maker shall mean the knowledge or awareness of any
of the persons or entities comprising Maker.

             26.        WAIVER OF JURY TRIAL.  MAKER AND HOLDER KNOWINGLY,
IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS
NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, THE DEED OF
TRUST, OR ANY OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR TO ANY
LOAN DOCUMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR MAKER AND HOLDER TO
ENTER INTO THE LOAN TRANSACTION EVIDENCED BY THIS NOTE.

 

             27.        WAIVER OF PREPAYMENT RIGHT WITHOUT PREMIUM.  MAKER
HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE UNDER APPLICABLE LAW (INCLUDING,
WITHOUT LIMITATION, CALIFORNIA CIVIL CODE § 2954.10) TO PREPAY THIS NOTE, IN
WHOLE OR IN PART, WITHOUT PREPAYMENT PREMIUM, UPON ACCELERATION OF THE MATURITY
DATE OF THIS NOTE, AND AGREES THAT, IF FOR ANY REASON A PREPAYMENT OF ALL OR ANY
PART OF THIS NOTE IS MADE, WHETHER VOLUNTARILY OR FOLLOWING ANY ACCELERATION OF
THE MATURITY DATE OF THIS NOTE BY HOLDER ON ACCOUNT OF THE OCCURRENCE OF ANY
EVENT OF DEFAULT ARISING FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, AS A
RESULT OF ANY PROHIBITED OR RESTRICTED TRANSFER, FURTHER ENCUMBRANCE OR
DISPOSITION OF THE PROPERTY OR ANY PART THEREOF SECURING THIS NOTE, THEN MAKER
SHALL BE OBLIGATED TO PAY, CONCURRENTLY WITH SUCH PREPAYMENT, THE PREPAYMENT
PREMIUM PROVIDED FOR IN THIS NOTE OR, IN THE EVENT OF PREPAYMENT FOLLOWING
ACCELERATION OF THE MATURITY DATE HEREOF WHEN THIS NOTE IS CLOSED TO PREPAYMENT,
AS PROVIDED IN THE DEED OF TRUST.  MAKER HEREBY DECLARES THAT HOLDER’S AGREEMENT
TO MAKE THE LOAN AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN THIS NOTE
CONSTITUTES ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY MAKER, FOR THIS
WAIVER AND AGREEMENT.

             ________        Maker’s Initials

IN WITNESS WHEREOF and intending to be legally bound, Maker has duly executed
this Note as of the date first above written.

  ML DISTRIBUTION CENTER LLC, a Delaware limited liability company       By: 
Rauch Industries, Inc., a North Carolina corporation, its sole member       By:
/s/Ami A. Trauber, Vice President

--------------------------------------------------------------------------------

 